                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KAREN BOURGEOIS, an Individual; and
THOMAS BOURGEOIS, an Individual;
                                                                           8:19CV146
                        Plaintiffs,
                                                                            ORDER
        vs.

UNITED STATES OF AMERICA,
EMERGENCY PHYSICIANS OF
EASTERN NEBRASKA, P.C., a
professional domestic corporation, and
JANELL L. SIMPKINS, M.D.,

                        Defendants.

       During a telephonic status conference held before the undersigned magistrate judge on
November 5, 2019, the parties notified the Court that the plaintiffs successfully mediated their
claims as to defendants the United States of America and Dr. Janell Simpkins. The plaintiffs’
claims against Defendant Emergency Physicians of Eastern Nebraska, P.C. remain pending. In
consideration of the matters discussed during the conference,


       IT IS ORDERED:
       1. On or before December 20, 2019, the settling parties shall electronically file a joint
stipulation for dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft
order which will dispose of the claims of the settling parties;
       2. Absent compliance with this order, this case may be dismissed as to the United States
and Dr. Simpkins without further notice; and
       3. On or before November 26, 2019, the plaintiffs and Defendant Emergency Physicians
of Eastern Nebraska shall notify the Court of the status of the related state court action and take
such action as necessary in this case. All other outstanding deadlines are terminated.
       Dated this 5th day of November, 2019.
                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
